Title: To Benjamin Franklin from Hugh Roberts, 15 May 1760
From: Roberts, Hugh
To: Franklin, Benjamin


          
            My Dear friend
            Philada: 15. 5 mo. 1760
          
          I am convinced thou thinks it a Duty to pay those Debts, Custom as well as friendship has introduced, in answering Epistle from thy numerous set of Acquaintance; and tho’ thou art bless’d with a large stock, yet the great demands on thee, must engage a considerable part of that Time, which thou art endeavouring to employ in promoting a general Benefit. Then if there should be any merit in less’ning those demands; I have been entitled to as great a share as any one of thy real friends, either in Europe or America.
          Some people here enquire do you know what B F is doing, we hear so little of his proceedings? these are such who are seldom satisfy’d without a Tumult or a Fray; and put me in mind that when we receiv’d the important news, that General Forbes by his prudent advances caused the French to retreat from Fort du Quisne some of these people appear’d gloomy and shew’d no marks of rejoycing, because it was a Campaign compleated without the Horrors of a Battle, Ravage and Bloodshed.
          Thy friends here really wish to have a sight of thee, and thou almost stands singular in this, that those who are not so, would be extreamly pleased at thy return, but since thy presence is indivisible, we must rest as content as possible, who know thou cannot be absent from contributing to the real service of mankind, wherever thou art placed by Providence: yet I have sometimes considered the station of thy Debby and Sally who ardently wish for thee, and are in part deprived of so great a blessing; but from all my observations (and I frequently visit them), they bear thy long absence with a more resign’d and Christian Spirit than could be expected; and Sally appears to be a discreat young woman.
          The Wafers thou sent have been of great service to the Hospital, which hath lately received some considerable donations; and altho’ it struggles under the want of a sufficient support, yet by the liberality of the people, 2 or £300 a year hath been added, to make up the deficiency; and I wish it was prudent and possible to endeavour to prevail on some of the good people in England to contribute to its Capital. I know thy earnest desire for its promotion, but this I also know, your great Men are not often Tenants, nor formed for prosecuting the humble employment of begging to advantage.
          The fine painting on the Birmingham Tile thou sent, was a great curiosity, and I had it set in a neat frame, but before it came to hand, we red it a File, which may be readily excused, considering my employ, and its coming from an Iron country.
          I have endeavoured to gain some knowledge of our Indian affairs, and from all my observations, am of opinion, the only way of treating with success, is by a Manly freedom, ever attended with sincerity of heart, and that using Cunning or Temporizing with them will have no better effect than an European millitary power; and that many Gentlemen who might make a considerable figure at Westmister Hall, would appear but feeble Managers at an Indian Conference.
          Pursuant to thy Order, I have 2 or 3 times revisited the ancient Junto (Gentlemen for whom I have a great esteem) and I found some relaxation from the anxiety which attends business, yet I cannot say, that the variety of trivial Chat (to which I am also inclin’d) affords satisfaction when under restraint so that in some respects there must be an Union of thought and affection to make Company altogether agreable, and the Hours glide with Ease and Pleasure. ’Twas with great anxiety I heard of a late attack against thee, by a malignant Fever, and wish thou would endeavour to purge off the relict of every disorder that might contribute to lessen that chearfulness of heart, with which thou hast been long and happily distinguish’d; and then we shall not be concern’d whatever Dregs remain, if none are worse [in their Conseque]nces than those [that] have appear’d in thee from the early [impressions of] P—btry.
          The Politics of our Gentlemen a[llied with “a certain] northern Climate” are now here at a low Ebb, and much [the g]reat[er pa]rt of the people think right (i.e allways as we do) and [al]tho’ Sm-th has gained [on] the rapid credulity of some of your Pr-lat-c-l Order, yet with men who do not aim at ingrossing of power, he remains as contemptible as ever, and is shun’d by many of those who formerly appeared some of his greatest advocates; and I believe his vacation from Scribling at present arises from the cautious manner of our G——ors conduct, since his last arrival among us.
          Dear Friend I hope thou wilt receive the preceeding variety of short notes by the hands of my son George, who as far as a Parent can see, is a Lad of a steady behavour, and has always been an Obedient Child, his intention is to gain some further knowledge of the Iron Manufactures in England, and I think a few of thy useful hints respecting his conduct and journeyings thro’ that Country, might be of particular Service; and if I was to say ’twould lay me under an additional obligation, it must appear too much like a Compliment to a Gentleman whose time seems allotted to the service of the present and succeeding Age; and therefore in some similitude of the freedom of a former Address, in which thou wast concern’d, I am of Opinion, a small share of that time is the right of thy old Friend
          
            Hugh Roberts
          
          
            Give my kind respects to Billy
          
          
            A Copy
          
         
          Addressed: To / Benjamin Franklin / at London
          Endorsed: Copy of a Letter To Benjamin Franklin at London 15 5 mo 1760 per hands of Geo Roberts
        